United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3409
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Jeffrey Welker,                          * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 18, 2010
                                 Filed: June 25, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Jeffrey Welker pleaded guilty to conspiring to distribute and possess with intent
to distribute less than 50 grams of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846, and 18
U.S.C. § 2, and to possessing a firearm in furtherance of drug trafficking, in violation
of 18 U.S.C. §§ 924(c)(1)(A) and 2. He also pleaded guilty to two forfeiture counts,
agreeing to forfeit cash and guns. In accordance with Welker’s written plea
agreement, which the district court1 accepted pursuant to Rule 11(c)(1)(C) of the

      1
        The HONORABLE JOSEPH F. BATAILLON, Chief Judge, United States
District Court for the District of Nebraska.
Federal Rules of Criminal Procedure, the court imposed prison terms of 84 months on
the drug conspiracy count and 60 months on the gun count, to run consecutively, and
3- and 5-year concurrent terms of supervised release. On appeal, Welker’s counsel
seeks leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), in which he raises as an issue the reasonableness of the court’s sentence.
Welker has filed a pro se supplemental brief.

       The written plea agreement in this case contains an appeal waiver, which we
will enforce. Welker argues in his pro se brief that we should not enforce the waiver,
because the district court’s plea colloquy was not comprehensive enough to ensure
that he understood the appeal waiver and entered into it voluntarily. After careful
review of the plea transcript in this case, we are satisfied that Welker entered into both
the plea agreement and the appeal waiver knowingly and voluntarily, as demonstrated
by his sworn responses to the district court’s questions during the change-of-plea
hearing. See Blackledge v. Allison, 431 U.S. 63, 74 (1977). Further, the waiver covers
the arguments raised in this appeal, and given that Welker received the very sentence
that he agreed to in his plea agreement, we see no miscarriage of justice in dismissing
the appeal. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc).

      Finally, having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal that are not covered by the appeal
waiver. Accordingly, we dismiss this appeal, and we grant counsel leave to withdraw.
             ______________________________




                                           -2-